Citation Nr: 1035348	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement a disability rating greater than 40 percent for 
lumbar spine degenerative joint disease (DJD) and degenerative 
disc disease (DDD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) 
from two rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

In January 2007, the RO increased the rating for the Veteran's 
lumbar spine DJD and DDD from 20 to 40 percent, effective 
December 19, 2005.  The Veteran continued to seek a higher rating 
for this disability.  Separately, in August 2008, the RO denied 
the Veteran's claim for a TDIU.

In his December 2007 substantive appeal (VA Form 9) in connection 
with the increased rating claim, the Veteran requested a Travel 
Board hearing.  In a June 19, 2009, letter, the RO asked the 
Veteran if he would prefer a video conference hearing or if he 
would like to withdraw his request for a hearing.  A copy of this 
letter was sent to the Veteran's attorney.  Subsequently, the RO 
received a VA Form 9 from the Veteran's attorney, dated June 23, 
2009, and date-stamped as received on June 25, 2009.  In that 
document, a box was checked indicating that the Veteran did not 
want a Board hearing.  As the most recent Form 9 indicates that 
the Veteran does not want a Board hearing and this document was 
received after the Veteran was informed of his options with 
regard to Board hearings, the Board finds that the Veteran has 
withdrawn his Board hearing request.  See 38 C.F.R. § 20.704 
(2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the VA Regional 
Office.  VA will notify the Veteran if further action is required 
on his part.




FINDING OF FACT

The Veteran's lumbar spine DJD and DDD cause limitation of motion 
and pain but do not cause ankylosis, incapacitating episodes, or 
associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent for 
lumbar spine DJD and DDD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC's) 5010-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an August 2006 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased rating 
for lumbar spine DDD and DJD.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the August 2006 letter complied with this 
requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the August 2006 letter.

In addition, in a June 2008 letter, the RO provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claim, including the 
text of DC's 5003, 5010, 5243, and the General Rating Formula for 
Diseases and Injuries of the Spine, discussed below, in 
compliance with a decision of the Court that was vacated 
subsequently by the Federal Circuit.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that, contrary to VCAA requirements, some 
of the VCAA-compliant notice in this case was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claim in May 2009 and January 2010 
supplemental statements of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran also was afforded December 2006 
and April 2008 VA examinations.  The December 2006 examination 
related specifically to the Veteran's lumbar spine disability.  
Although the April 2008 examination focused on the Veteran's 
employability, it also contained findings as to the severity of 
his lumbar spine disability.  As indicated below, these 
examination reports are adequate because they were based on 
consideration of the Veteran's prior medical history and 
described the lumbar spine disability in sufficient detail so 
that the Board's evaluation of the lumbar spine disability will 
be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods during the appeal period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's lumbar spine DJD and DDD are rated under 38 C.F.R. 
§ 4.71a, DCs 5010-5243.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27.  DC 5010 applies to traumatic 
arthritis which is rated as degenerative arthritis under DC 5003.  
Degenerative arthritis is rated under the appropriate diagnostic 
code for the specific joint involved.  DC 5243 applies to 
intervertebral disc syndrome (IVDS).  All disabilities of the 
spine, including IVDS under DC 5243, degenerative arthritis of 
the spine under DC 5242, and lumbosacral strain under DC 5237, 
are rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome (IVDS) Based on Incapacitating 
Episodes, however, whichever results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  Note 
1 to the general rating formula provides that any associated 
objective neurologic abnormalities are to be evaluated under an 
appropriate diagnostic code.

Under the General Rating Formula, the Veteran's current 40 
percent rating is consistent with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Note 5 to the General Rating Formula defines 
unfavorable ankylosis as including fixation of the spine or a 
portion thereof in flexion or extension, while fixation in a 
neutral position represents favorable ankylosis.

A 50 percent rating under the General Rating Formula is not 
warranted in this case because the evidence reflects that there 
has been no ankylosis, unfavorable or otherwise, of the 
thoracolumbar or entire spine during the appeal period.  On the 
December 2006 and April 2008 VA examinations, range of motion was 
at least 10 degrees in each plane (flexion, extension, lateral 
bending, and rotation), and there was no finding of ankylosis.  
This evidence reflects that there was reduced lumbar spine range 
of motion, but no thoracolumbar ankylosis, during the appeal 
period.  The absence of ankylosis precludes a rating higher than 
40 percent for the Veteran's lumbar spine DDD under the General 
Rating Formula.

In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA generally is required to consider the 
extent that the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are most 
prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  These provisions are not for 
consideration where, as in this case, the Veteran is in receipt 
of the highest rating based on limitation of motion and a higher 
rating requires ankylosis, however.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).  In any event, while there was pain, mild 
fatigability, and weakness on the December 2006 VA examination, 
the VA examiner indicated that there was only an additional 5 
degrees range of motion loss in lumbar extension.   Similarly, 
while there was some fatigue or impaired endurance noted on the 
December 2008 VA examination, the VA examiner indicated that the 
same measurements were noted following three repetitions, and 
found that there was no additional loss of range of motion for 
the lumbosacral spine due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  Therefore, a rating 
higher than 40 percent is not warranted pursuant to the DeLuca 
factors.

In addition, there have been no associated objective neurologic 
abnormalities warranting a separate evaluation under any 
potentially applicable diagnostic code during the appeals period.  
On the December 2006 VA examination, neurologic examination of 
both lower extremities showed intact reflexes at the knees and 
ankles, symmetric and +2.  Motor function was grossly normal in 
all major groups of both lower extremities.  Sensation was intact 
to light touch in an L2 to S1 distribution bilaterally, and the 
toes were downward going.  A December 2007 neurosurgery consult 
report indicated that, while there was some apparent discomfort 
with movement in all directions, straight leg raise testing was 
negative to 90 degrees bilaterally, knee jerks were very active, 
and motor and sensory were grossly intact.  The only neurologic 
abnormality noted was hypoesthesia over the ulnar aspect of the 
left hand.  This was consistent with a January 2007 lumbar, 
thoracic, and cervical spine MRI, an August 2007 EMG study, and a 
November 2007 cervical spine MRI.  On the December 2008 VA 
examination, knee and ankle jerks were 1+, no focal weakness was 
noted, and sensory examination was intact, although straight leg 
raise testing was limited to about 15 degrees when complaints of 
pain in the back began.

The above evidence reflects that neurologic findings have been 
almost wholly normal throughout the appeal period, with the only 
associated objective abnormalities being unrelated to the lumbar 
spine (e.g., the upper extremities and the ulnar nerve).  
Moreover, the positive straight leg raise test on the April 2008 
VA examination was not indicated to have been the result of a 
neurologic abnormality.

The Board also has considered the possibility of a higher 
schedular rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes, which provides for a 60 percent rating 
for incapacitating episodes lasting six weeks during the previous 
twelve months.  During the December 2006 and April 2008 VA 
examinations, however, the Veteran denied any incapacitating 
episodes during the previous twelve months, and the treatment 
records from the appeal period do not indicate that the Veteran 
experienced incapacitating episodes warranting a higher rating.  
A rating higher than 40 percent therefore is not warranted under 
the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board also has considered the Veteran's statements, but he 
did not indicate in these statements any symptomatology that 
would warrant a higher rating under any of the potentially 
applicable diagnostic codes discussed above.

As to consideration of referral for an extraschedular rating 
prior to June 19, 2008, such consideration requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub 
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
lumbar spine DJD and DDD are contemplated fully by the applicable 
rating criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not required.  

As the preponderance of the evidence reflects that the Veteran's 
lumbar spine symptoms more nearly approximate the criteria for a 
40 percent rating, the benefit-of-the-doubt doctrine is not for 
application, and the claim for an increased rating for lumbar 
spine DJD and DDD must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement a disability rating greater than 40 percent for 
lumbar spine DJD and DDD is denied.


REMAND

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16(a) (2009).   Under 38 C.F.R. § 4.16, if 
there is only one service-connected disability, it must be 
ratable at 60 percent or more to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there must be at least one disability ratable at 40 
percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The lumbar spine DJD and DDD is the Veteran's only service 
connected disability and it is rated 40 percent.  Therefore, he 
is not eligible for a TDIU on a schedular basis.  Notwithstanding 
the provisions of 38 C.F.R. § 4.16(a), however, it is VA's policy 
to grant a TDIU in all cases where a service connected disability 
causes unemployability regardless of the percentage evaluations. 
38 C.F.R. § 4.16(b).

The Veteran has submitted evidence from his employer indicating 
that he was terminated from his position as a sales 
representative due to the time he missed because of symptoms of 
his lumbar spine disability and his employer could not in good 
conscience recommend him for employment elsewhere.  The April 
2008 VA examiner noted functional impairment and limitations of 
being able to stand for 20-30 minutes, walking for 15-20  
minutes, sitting for 15 minutes before needing to move, and 
inability to lift anything heavy.  The examiner wrote, 
"Sedentary employment may not be feasible because he can only 
sit for a short time and need to move around or change his 
position frequently; and for these reasons he may not be employed 
for a gainful employment."  Similarly, a May 2009 vocational 
profile prepared by a certified rehabilitation counselor, which 
was based on her phone interview with him and review of record, 
found that the Veteran's lumbar spine disability would preclude 
him from being able to perform essential work functions of his 
past work or any competitive job in the national economy.  She 
based this conclusion on a detailed consideration of his 
education and work history and the symptoms of his lumbar spine 
disability.

While the April 2008 VA examiner used the word "may," and the 
rehabilitation counselor did not examine the Veteran and also 
referred to non service connected disabilities, the fact that 
they each offered a reasoned opinion based on an accurate 
characterization of the evidence of record constitutes probative 
evidence that the Veteran's lumbar spine disability has rendered 
the Veteran unemployable due to his service connected lumbar 
spine DJD and DDD.  There is no probative medical opinion to the 
contrary.  The Board is not permitted to grant a TDIU under 38 
C.F.R. § 4.16(b) in the first instance, however.  Instead, it 
must remand the case so that the TDIU claim can be considered by 
VA's Director of Compensation and Pension (C&P).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Accordingly, the claim for a TDIU is REMANDED to the RO for the 
following action:

Refer the Veteran's TDIU claim to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the provisions 
of 38 C.F.R. § 4.16(b).  A copy of the 
Director's decision should be included in 
the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


